Downey, J.
The appellee sued the appellant, and had final judgment in his favor. The defendant appealed to this court, and has assigned as errors the overruling of his demurrer to the complaint, the sustaining, of a motion made by the plaintiff to strike out part of his answer, the sustaining of the demurrers of the plaintiff to the first, second, third, fourth, and fifth paragraphs of his answer, and the refusal to grant him a new trial. But the transcript contains none of the original papers, being made up of the entries on the order book only. None of the evidence is in the record. In their brief, counsel for the appellant say, they hope they will be able to procure a perfect record, but they have not done so. The clerk says the original papers are not on file in his office. We can decide nothing upon such a record.
The judgment is affirmed, with ten per cent, damages and costs.